Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00664-CV

                          IN THE INTEREST OF A.D.J., a Child

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA01781
                     Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 21, 2018.


                                               _____________________________
                                               Rebeca C. Martinez, Justice